UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1709


SUSAN E. BREED,

                  Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cv-00583-NCT-JLW)


Submitted:   January 29, 2015               Decided:   February 6, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Cortes, ROBERTI, WITTENBERG, LAUFFER, WICKER & CINSKI,
Durham, North Carolina, for Appellant.       Ripley Rand, United
States Attorney, Greensboro, North Carolina, John J. Engel,
Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan   E.    Breed    appeals       the   district     court’s       order

accepting     the   recommendation        of     the     magistrate       judge    and

entering judgment for the Commissioner in this action seeking

disability insurance benefits and supplemental security income.

We   have   reviewed     the   record     and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Breed   v.   Colvin,    No.       1:10-cv-00583-NCT-JLW        (M.D.N.C.

May 14, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument        would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                          2